EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 11-3-21.
The application has been amended as follows: 
Claim 1:
A system comprising: 
an engine case; and 
a heat exchanger inside the engine case, wherein the heat exchanger includes an air passage and a fuel passage, wherein the air passage and fuel passage are in fluid isolation from one another, but are in thermal communication with one another for exchange of heat, wherein the heat exchanger includes a toroidal double walled tube, wherein the fuel passage is defined between inner and outer walls of the double walled tube, wherein the heat exchanger includes an outer tube outside of the double walled tube, wherein the air passage includes:
a first space wherein the first space is between the outer tube and the outer wall of the double walled tube; and
a second space wherein the second space is inward of the inner wall of the double walled tube, wherein an open circumferentially facing end of the outer tube is an inlet from first space between the outer tube and the outer wall of the double wall tube and to the second space inward of the inner wall of the double walled tube, and wherein an outlet fitting has a single outlet for both the first space between the outer tube and the outer wall of the double wall tube and for the second space inward of the inner wall of the double walled tube.

Claim 15:
A system comprising: 

a heat exchanger inside the engine case, wherein the heat exchanger includes an air passage and a fuel passage, wherein the air passage and fuel passage are in fluid isolation from one another, but are in thermal communication with one another for exchange of heat, wherein the heat exchanger includes a toroidal double walled tube, wherein the fuel passage is defined between inner and outer walls of the double walled tube, wherein the heat exchanger includes an outer tube outside of the double walled tube, wherein the air passage includes: 
a first space wherein the first space is between the outer tube and the outer wall of the double walled tube; 
a second space wherein the second space is inward of the inner wall of the double walled tube; and 
an air outlet fitting connected to a first circumferential end of the outer tube for fluid communication of air from the air passage out of the outer tube, wherein the double wall tube and outer tube are a first heat exchanger ring, and further comprising at least one additional heat exchanger ring, wherein the first heat exchanger ring and the at least one additional heat exchanger ring are axially arranged in order of largest torus diameter to smallest in a direction from upstream to downstream relative to the engine case.

Claim 16:
A method comprising: 
feeding compressor discharge air into a heat exchanger located inside an engine case; 
feeding fuel into the heat exchanger; and 
transferring heat from the compressor discharge air to the fuel in the heat exchanger, wherein the heat exchanger includes a toroidal double walled tube, wherein a fuel passage is defined between inner and outer walls of the double walled tube, wherein feeding fuel into the heat exchanger includes feeding fuel through the fuel passage, wherein the heat exchanger includes an outer tube outside of the double walled tube, wherein an air passage includes: 
first space wherein the first space is between the outer tube and the outer wall of the double walled tube; and 
a second space wherein the second space is inward of the inner wall of the double walled tube, wherein feeding compressor discharge air into the heat exchanger includes feeding compressor discharge air into the air passage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741